19 F.3d 1429
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy L. HAMLET, Plaintiff-Appellant,v.Debra COLLINS, Lieutenant, of the Williamsburg CountySheriff's Department;  Ralph M. Parsons, Investigator withthe Williamsburg Sheriff's Department;  Randy Grayson,Investigator with the Williamsburg Sheriff's Department;Randy Grayson, Investigator with the Williamsburg Sheriff'sDepartment;  Theodore McFarlin, Sheriff, of the WilliamsburgCounty Sheriff's Department, Defendants-Appellees.
No. 93-6642.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1993.Decided March 23, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Charles E. Simons, Jr., Senior District Judge.  (CA-92-1515-3-6)
Timothy L. Hamlet, appellant Pro Se.
Joseph Crouch Coleman, Columbia, SC, for appellees.
D.S.C.
VACATED AND REMANDED.
Before MURNAGHAN, WILKINSON, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Vacated and remanded by unpublished per curiam opinion.


2
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that the district court correctly determined that exhaustion of state remedies was required.  We note, however, that the statute of limitations may run while Hamlet exhausts state remedies.  See S.C.Code Ann. Sec. 15-3-530(5) (Law.  Co-op.  Supp.1991).  Accordingly, we vacate the district court's order and remand the case with directions to retain the action on the district court docket pending exhaustion of state remedies.   Hamlin v. Warren, 664 F.2d 29, 32 (4th Cir.1981), cert. denied, 455 U.S. 911 (1982).  We also deny Appellees' motion to dismiss.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
VACATED AND REMANDED.